August 1,2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus International Funds, Inc. -Dreyfus Emerging Markets Fund File No. 811-7502 Gentlemen: Transmitted for filing is the Annual Report to Shareholders for the fund for the period ended May 31, 2012, filed in compliance with the provisions of Section 30 of the Investment Company Act of 1940. Very truly yours, /s/ Loretta Johnston Loretta Johnston Senior Paralegal LJ\ Enclosures
